Case: 16-17692   Date Filed: 08/21/2017   Page: 1 of 5


                                                           [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 16-17692
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 5:15-cr-00041-WTH-PRL-5



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

RODANE LAMB,

                                                            Defendant-Appellant.

                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                                (August 21, 2017)

Before HULL, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      Rodane Lamb appeals his jury conviction and 144-month sentence for

conspiring to distribute 5 or more kilograms of cocaine, in violation of 21 U.S.C.
               Case: 16-17692      Date Filed: 08/21/2017   Page: 2 of 5


§§ 841(a)(1), (b)(1)(A), and 846. On appeal, he argues that the district court erred

in denying his motion for a judgment of acquittal based on insufficient evidence.

After careful review, we affirm.

      We review de novo whether the evidence was sufficient to sustain a criminal

conviction, viewing the evidence in the light most favorable to the government,

and drawing all reasonable factual inferences in favor of the jury’s verdict. United

States v. Jiminez, 564 F.3d 1280, 1284 (11th Cir. 2009). The evidence is sufficient

if a reasonable trier of fact could determine that it established the defendant’s guilt

beyond a reasonable doubt. Id. at 1284-85. Similarly, the district court’s denial of

a motion for judgment of acquittal is reviewed de novo. United States v. Holmes,

814 F.3d 1246, 1250 (11th Cir.), cert. denied, 137 S. Ct. 294 (2016).

      Where the defendant’s motion for judgment of acquittal before the district

court does not encompass his appellate argument for insufficiency of the evidence,

we review for plain error. United States v. Hunerlach, 197 F.3d 1059, 1068 (11th

Cir. 1999). To establish plain error, the defendant must show (1) an error, (2) that

is plain, and (3) that affected his substantial rights. United States v. Turner, 474
F.3d 1265, 1276 (11th Cir. 2007). If the defendant satisfies these conditions, we

may exercise our discretion to recognize the error only if it seriously affects the

fairness, integrity, or public reputation of judicial proceedings. Id.




                                           2
              Case: 16-17692     Date Filed: 08/21/2017   Page: 3 of 5


      To prove participation in a conspiracy to distribute drugs, the evidence must

establish beyond a reasonable doubt that a conspiracy existed between two or more

persons to distribute drugs, that the accused knew of the conspiracy, and, with this

knowledge, the accused voluntarily became a part of the conspiracy. United States

v. Green, 40 F.3d 1167, 1173 (11th Cir. 1994). Proof may be established through

circumstantial evidence or from inferences drawn from the conduct of an

individual or confederates. Id. The government does not have to prove that the

alleged conspirator knew all of the details of the conspiracy or that he participated

in every phase of the scheme. United States v. Guerrero, 935 F.2d 189, 192 (11th

Cir. 1991). A common purpose and plan may be inferred from the circumstances.

United States v. McDowell, 250 F.3d 1354, 1365 (11th Cir. 2001).

      For starters, we review Lamb’s argument that the evidence was insufficient

to show a conspiracy for plain error, because he did not raise that argument before

the district court. See Hunerlach, 197 F.3d at 1068. Regardless of the standard we

apply, however, we can find no error, much less plain error. According to the co-

conspirators’ trial testimony, they worked with Lamb, they split money with Lamb,

they jointly participated in shipping money back and forth between Florida and

California, Lamb assisted in packaging cocaine for sale, and Lamb bought cocaine

for his own use and on behalf of others. For instance, Terrell Brown described

Lamb as his partner, and explained that Lamb purchased cocaine for both of them,


                                         3
              Case: 16-17692     Date Filed: 08/21/2017   Page: 4 of 5


and “with that agreement,” they both sold their own cocaine. Cherish Brown

testified that Lamb visited her house several times in 2013 and 2014 to count cash,

package cocaine, and receive shipments of cocaine. Jose Huerta testified that he,

Lamb, and Terrell Brown rented a California apartment to facilitate their drug

sales. Huerta also said that in California in 2014, he witnessed John Luckett and

Lamb split money that had come in the mail, with Lamb receiving about $70,000

or $80,000. In addition, postal employees testified that large sums of money were

sent between Florida and California, some of it was addressed to Lamb, some of it

was to and from Terrell Brown or other people with the last name Brown, and a

person identifying himself as Lamb called about one of the packages.

      As the record reveals, the testimony of government witnesses and Lamb’s

co-conspirators was sufficient for a reasonable juror to determine beyond a

reasonable doubt that: (1) a conspiracy to distribute cocaine existed between Lamb,

Huerta, Terrell Brown, Cherish Brown, and Luckett; (2) Lamb knew of the

conspiracy; and (3) with that knowledge, he voluntarily became part of the

conspiracy. See Green, 40 F.3d at 1173. Moreover, based on this testimony, the

jury could infer that Lamb knew sufficient details of the conspiracy to indicate that

he was voluntarily a part of it, and not just a customer of Huerta or Terrell Brown

or an independent drug seller. And, as we’ve said, the government did not need to

prove that Lamb was the leader or knew every detail of the conspiracy. Guerrero,


                                         4
              Case: 16-17692    Date Filed: 08/21/2017   Page: 5 of 5
935 F.2d at 192.     Thus, the government presented sufficient evidence of the

conspiracy, and the district court did not commit error, much less plain error, by

denying Lamb’s motion for judgment of acquittal. See Hunerlach, 197 F.3d at

1068; Holmes, 814 F.3d at 1250.

      As for Lamb’s argument that the evidence was insufficient as to the amount

of cocaine, we review it de novo because he raised that argument before the district

court. See Jiminez, 564 F.3d at 1284. But once again, we can find no error

because there was more than sufficient evidence for a reasonable jury to decide

that the conspiracy involved five kilograms or more of cocaine. As the record

shows, Huerta testified that Lamb would usually buy between 12 and 15

kilograms, law enforcement saw Terrell Brown and Lamb driving around together

on the same day Huerta had the 40 kilograms of cocaine in Florida to deliver to

Terrell Brown, and the jury was shown the 40 kilograms that had been recovered.

Viewing the evidence in the light most favorable to the government, and drawing

all reasonable factual inferences in favor of the jury’s verdict, the evidence was

sufficient for a reasonable trier of fact to determine that, between 2012 and August

5, 2015, Lamb conspired to distribute cocaine in the amount of five kilograms or

more, as charged in the indictment. See Jiminez, 564 F.3d at 1284-85.

      AFFIRMED.




                                         5